Title: From Benjamin Franklin to the Marquis du Chilleau, 9 November 1779
From: Franklin, Benjamin
To: Du Chilleau et d’Airvault, Marie-Charles, marquis


Sir,
Passy, Nov. 9. 1779.
The Person who proposes to have the honour of presenting this to your Excellency, is Mr. Langford Lovel, a Gentleman of Excellent Character and much respected by all that know him, and as he has some Property in the Island under your Governement, I beg leave to recommend him to your Excellency’s favourable Notice & Protection. With great Respect I am Sir, Your Excellency’s &c
his Excelly. M. Le Marquis du Milleau Governeur of Dominique.
mutatis mutandis. The Same to the Governor of Grenada Mr. Le Comte de Durat in favour of Richard Oliver Esqe. the Same to Govr. of St. Vincents in favr. of Do.
